Citation Nr: 1044326	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a low 
back injury with L4-5 disc space narrowing and retrolisthesis, 
currently assigned a 10 percent disability evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently assigned a 20 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury with mild degenerative changes, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 
1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  

The Board remanded the case for further development in September 
2007.   That development was completed, and the case was returned 
to the Board for appellate review.  In October 2009, the Board 
issued a decision denying the issues of entitlement to an 
increased evaluation for residuals of a low back injury with L4-5 
disc space narrowing and retrolisthesis and for residuals of a 
left shoulder injury.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a September 2010 Order, the Court vacated 
the October 2009 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint Motion 
for Remand (Joint Motion).  The case has since been returned to 
the Board for appellate review.

In October 2009, the Board also remanded the issue of entitlement 
to an increased evaluation for residuals of a left knee injury 
with mild degenerative changes.  However, as noted by the parties 
to the Joint Motion, that issue was not on appeal to the Court.  
Nevertheless, the Board notes that the Appeals Management Center 
(AMC) completed the development, and the issue is once again 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To provide the Veteran VA examinations and 
to ensure compliance with a prior remand.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the parties to the Joint Motion noted that none of 
the VA examination reports regarding the Veteran's left shoulder 
provided an adequate discussion of the degree of motion at which 
he began to experience pain.  Therefore, they determined that the 
VA examinations were inadequate for rating purposes and that a 
remand was warranted to afford the Veteran an additional VA 
examination.  

Similarly, the parties to the Joint Motion noted that the July 
2008 VA examiner had reported that the Veteran exhibited easy 
fatigability and lack of endurance on repetitive motion of the 
back.  However, they also observed that the examiner did not 
explain whether easy fatigability and lack of endurance are the 
same as "excess fatigability."  As such, they found that the 
examination was inadequate for rating purposes and that a remand 
is warranted to obtain a medical opinion that adequately 
addresses the criteria in accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In addition, the Board previously remanded the issue of 
entitlement to an increased evaluation for residuals of a left 
knee injury because there appeared to be additional treatment 
records that were not associated with the claims file.  In this 
regard, the Board remanded the case in September 2007, in 
pertinent part, to obtain additional treatment records.  Although 
the Veteran did not identify any further treatment following the 
remand, the Board later noted in the October 2009 remand that he 
had previously submitted a VA Form 21- 4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in August 2005 in which he indicated that he had 
received treatment for his knee from Dr. J. (initials used to 
protect the Veteran's privacy).  However, the claims file did not 
contain treatment records from that physician.  Nor did it appear 
that any attempt was made to obtain those records.  Therefore, 
the Board determined in October 2009 that the RO should attempt 
to obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's residuals of a left 
knee injury.

Following the October 2009 remand, the AMC did send the Veteran a 
letter in November 2009 in which it was noted that had reported 
treatment from Dr. J. and Dr. M.  He was asked to complete and 
return a VA Form 21-4142 for each health care provider so that VA 
could obtain the records.  It was also noted that he could obtain 
and submit the information himself.  However, the Veteran did not 
submit a VA Form 21-4142 or the actual records.  Nevertheless, 
the Board once again notes that the Veteran already submitted a 
VA Form 21-4142 for Dr. J. and Dr. M. in August 2005, yet no 
attempt has been made to obtain such records.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the Board finds that the private treatment 
records should be obtained and associated with the claims file.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected left 
knee, left shoulder, and back disabilities.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file. 

The RO should contact the private 
physicians identified by the Veteran in 
August 2005 VA Forms 21- 4142 and request 
the medical records documenting their 
treatment of the Veteran.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
residuals of a left shoulder injury.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
left shoulder disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should provide the 
range of motion in degrees and note the 
degree of motion at which pain begins.  He 
or she should also indicate whether there 
is any form of ankylosis or any impairment 
of the humerus, such as malunion, recurrent 
dislocation at the scapulohumeral joint, or 
fibrous union.

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
residuals of a low back injury with L4-5 
disc space narrowing and retrolisthesis.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
back disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should provide the 
range of motion of the spine in degrees and 
indicate whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also note whether there is any form of 
ankylosis of the spine and state the total 
duration of incapacitating episodes over 
the past 12 months.  He or she should 
further identify all neurological 
manifestations of the disability. 

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  In so doing, the examiner should 
note that the July 2008 VA examiner stated 
that the Veteran had easy fatigability and 
lack of endurance.  The examiner should 
explain whether easy fatigability and lack 
of endurance are the same as "excess 
fatigability."

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing the actions above, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claim 
for an increased evaluation for his 
residuals of a left knee injury.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


